TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-02-00215-CV



                                Dresser Industries, Inc., Appellant

                                                  v.

                             Dorothy A. Lehmann, et al., Appellees



     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
        NO. 26,342-B, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Dresser Industries, Inc. has notified this Court that its bankruptcy

proceeding that caused its appeal to be stayed has terminated. Accordingly, we reinstate the appeal.

See Tex. R. App. P. 8.3(a). Appellant has also notified us that the parties have settled the underlying

proceedings and has moved to dismiss its appeal. We grant the motion and dismiss the appeal. See

Tex. R. App. P. 42.1(a).




                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: March 3, 2006